Citation Nr: 1502683	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-04 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.  

3.  Entitlement to service connection for right carpal tunnel syndrome.  

4.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina, which in pertinent part, denied service connection for all the above claimed disabilities.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in February 2011.  A transcript of the hearing is of record.  

In September 2011, the Board remanded this matter for additional development, to include the performance of a VA examination.  The requested development has been completed and complies with the directives of the prior Board remand.  


FINDINGS OF FACT

1.  No disease or chronic symptoms of degenerative joint disease and/or disc disease of the cervical spine were manifested during service. 

2.  The Veteran did not continuously manifest symptoms of degenerative joint/disc disease of the cervical spine in the years after service. 

3.  Degenerative joint disease and disc disease of the cervical spine were not manifested to a degree of ten percent within one year of service separation. 

4.  The Veteran's degenerative joint disease and disc disease of the cervical spine are not caused by any in-service event or related to active service. 

5.  No disease or chronic symptoms of degenerative joint disease and/or disc disease of the lumbar spine were manifested during service. 

6.  The Veteran did not continuously manifest symptoms of degenerative joint/disc disease of the lumbar spine in the years after service. 

7.  Degenerative joint disease and disc disease of the lumbar spine were not manifested to a degree of ten percent within one year of service separation. 

8.  The Veteran's degenerative joint disease and disc disease of the lumbar spine are not caused by any in-service event or related to active service.

9.  Any current right carpal tunnel syndrome is not of service origin.

10.  Any current left shoulder disorder is not of service origin.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder, to include degenerative joint/disc disease, are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a lumbar spine disorder, to include degenerative joint/disc disease, are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for right carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for a left shoulder disorder, to include a strain, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to all of the above claims, the RO, in a December 2007 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The December 2007 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private medical records, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant.  

As to the necessity for an examination, as it relates to the claim for service connection for a lumbar spine disorder, the Veteran was afforded VA examinations on December 2008 and October 2011, with opinions being rendered as to the etiology of any current low back disorder following examinations.  

As it relates to the claim of service connection for a neck/cervical spine disorder, the Veteran was afforded a VA examination in October 2011 with an opinion being obtained with regard to the relationship between any current neck disorder and his period of service.  

As it relates to the claim of service connection for a left shoulder disorder, the Veteran was afforded VA examinations in September 2009 and October 2011 with opinions being obtained with regard to the relationship between any current left shoulder disorder and his period of service. 

As it relates to the claim of service connection for right carpal tunnel syndrome, the Veteran was afforded a VA examination in October 2011 with an opinion being obtained with regard to the relationship between any current right carpal tunnel syndrome and his period of service. 

The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by medical professionals, were based on thorough examinations of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examinations are necessary regarding the above issues.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through testimony at his February 2011 Travel Board hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating these claims.

Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As it relates to the low back and cervical spine disorders, the Veteran has been found to have degenerative joint disease, which is the equivalent of arthritis and a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies in this case as it relates to these issues.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Right carpal tunnel syndrome and left shoulder strain are not "chronic diseases" listed under 38 C.F.R. § 3.309(a) and thus, as discussed in further detail below, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Cervical Spine

The Veteran maintains that he sustained an injury to his neck after he fell while cross country skiing in Alaska in 1970.  He recalls being placed in a left shoulder sling for several weeks following the fall.  He has also reported having continuous problems with his neck since service. 

The Veteran's service treatment records are negative for notations of a cross country skiing injury.  Service treatment records also do not reveal any complaints or findings of neck problems.  

Post-service treatment records do reveal that the Veteran was seen with complaints of neck pain in August 2002, after he was lifting boxes and felt a snap in his right shoulder and then the right side of his back.  X-rays taken in October 2002 revealed a focal disc space protrusion in the paramidline region and laterally to the left at the C5-6 level extending laterally into the left foramen producing mass effect on the foramina and on the anterior-lateral aspect of the cervical cord producing minor contour change in the cord.  Also present was a concentric disc space bulge at C6-7 with minor bilateral neural foraminal narrowing.  At the time of a November 2002 epidural injection, the Veteran was noted to have bilateral shoulder pain with C5-6 disc protrusion.  In May 2003, the Veteran was noted to have pain on the right side of his neck that ran to the left side.  A July 2008 MRI of the cervical spine revealed multilevel degenerative disc disease which resulted in no more than mild to moderate central canal stenosis at any level.  Multilevel bilateral foraminal stenosis, left-sided predominant at C5-6 and right-sided predominant at C6-T1, was also present.  

In a January 2009 statement accompanying his substantive appeal, the Veteran indicated that he was treated for a neck injury while on active duty.  He stated that he continued to have significant problems with his neck.  He noted that he had no other reason to have neck problems other than the fall that he took down an embankment in Alaska.  

In a February 2009 statement the Veteran's private physician, W. J., M.D., indicated that he had been following the Veteran since 2002 for his neck pain and osteoarthritis.  He noted that the Veteran had osteoarthritis in this area and that the Veteran indicated that he was injured in the military about 40 years ago but the building burned down that kept his records.  Dr. J. stated that the changes of osteoarthritis were not acute and more chronic and would take years to have developed, so certainly it would not be unreasonable to assume that he had an injury or injuries in the past that could contribute to the formation of arthritis that they were currently dealing with at that time.  

At his February 2011 hearing, the Veteran testified as to having injured his neck in a skiing accident while in service.  

In conjunction with the September 2011 remand, the Veteran was afforded a VA examination in October 2011.  At the time of the examination, the Veteran was diagnosed as having degenerative joint disease of the cervical spine.  Following examination of the Veteran and review of the record, the examiner indicated that it was less likely than not that the Veteran's cervical spine condition with degenerative disc and joint disease was related to injuries incurred in service, including any cold exposure.  It was noted that the Veteran worked for 25 years in shipping and receiving and sustained spinal injuries following service.  The examiner also indicated that the statement from Dr. J, was equivocal and nonspecific for a link to service.  

In an October 2012 statement, the Veteran indicated that he did not work in shipping and receiving for 25 years and that he worked as a technician for a company that manufactured carpet backing.  He stated that he had never had any work-related injuries.  He noted that the VA examiner used an incorrect work history when rendering his medical opinion.  

As to the Veteran's assertion that the VA examiner used an incorrect work history when rendering his opinion, the Board notes that in records filled out by the Veteran in support of his claim for Social Security disability benefits, the Veteran listed many places of employment that required physical lifting and moving boxes around the facility.  Moreover, the Veteran listed his duties at Shaw Industries, his main employer for many years, as lifting boxes/objects weighing up to 60 or 70 lbs., five days per week, with most boxes weighing 25 pounds.  He also reported having worked at other employment on the warehouse floor sorting/shipping from one store to another.  As such, the examiner's opinion is not based on faulty premises.  

There is competent evidence of a current cervical spine disability.  The Veteran has been diagnosed as having degenerative joint and disc disease of the cervical spine. 

The Board finds the weight of the evidence shows that the degenerative changes of the cervical spine did not manifest in service or within one year of service separation and are not related to active service.  The Board finds that the degenerative changes of the cervical spine is a "chronic disease" listed under 38 C.F.R. § 3.309(a), and the provisions of 38 C.F.R. § 3.303(b) are applicable.  See Walker, supra.  However, the Board finds that the weight of the evidence establishes that the Veteran did not experience "chronic" symptoms of neck/cervical pain during service, he did not have continuous or chronic neck/cervical symptoms since service, and the degenerative changes of the cervical spine first manifested many years after service separation and are not related to disease or injury in service.  Thus, presumptive service connection for degenerative changes of the cervical spine under the provisions of 38 C.F.R. § 3.303(b) is not warranted. 

The Board finds that the weight of the evidence establishes that the Veteran did not have chronic symptoms of neck/cervical spine pain in service or continuously after service.  The service treatment records do not reveal any complaints or findings of neck problems.  The lack of complaints or reports of neck problems by the Veteran in service also do not establish that he had chronic symptoms of neck/cervical spine pain in service. 

While the Veteran has indicated that he sustained a neck injury during a skiing accident, there is no evidence of such injury in the treatment records.  Moreover, as noted above, the Veteran's treatment records contain no findings of any neck problems.  Furthermore, treatment records which have been associated with the claims folder make no reference to any findings of neck problems, to include arthritis, until years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Veteran first asserted that he had a neck disorder in October 2007, decades after his release from service.  

The Veteran is competent to report observable symptoms such as neck pain.  See Jandreau; supra.  However, the Board finds that the Veteran's statements that he had chronic neck pain in service and since active service are not credible and the Veteran's statements concerning the onset of the neck/cervical spine pain are inconsistent and are not supported by the service treatment records or his own statements, or lack thereof, made during his period of service.  Service records do not reveal that the Veteran received treatment for neck/cervical spine pain.  The Veteran did not report having neck pain for many decades following service.  The Veteran's statements that he had neck pain in service and since service are not supported by his own statements made to health care providers after service. 

The Board finds that the lack of statements made by the Veteran regarding complaints or treatment for neck problems and the findings shown in the service treatment records to have more probative value than the statements made by the Veteran many years after service separation in connection with the claim for benefits.  This probative evidence establishes that the Veteran did not have chronic and continuous neck/cervical spine symptoms in service and since service separation. 

There is no competent evidence of a diagnosis of degenerative joint disease of the cervical spine within one year of service separation.  The first x-ray evidence of degenerative joint disease of the cervical spine occurred many years after service. 

The Veteran himself has related his degenerative joint/disc disease to his active service.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms such as pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology. 

Lay statements on the question of relating the current degenerative joint/disc disease to service are not competent in the present case, because the Veteran is not competent to state that this disease was incurred in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Such diagnoses requires clinical or diagnostic testing such as x-ray examination.  There were no x-rays findings in service or soon after service.  Additionally, an opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis, and would involve objective clinical testing that the Veteran is not competent to perform. 

Finally, the Board finds that the weight of the evidence demonstrates that degenerative joint/disc disease is not caused by any in-service event or injury and is not medically related to service.  The Veteran was afforded a VA examination in October 2011.  The VA examiner reviewed the claims folder, considered the Veteran's reported medical history, examined the Veteran, and offered an opinion as to the etiology of the claimed cervical spine disability.  The examiner indicated that it was less likely than not that the Veteran's cervical spine condition with degenerative disc and joint disease was related to injuries incurred in service, including any cold exposure.  In support of his opinion, the examiner cited to the Veteran's post-service work history and the spinal injuries sustained following service.  

The Board does note the opinion provided by Dr. J. that changes of osteoarthritis were not acute and more chronic and would take years to develop, so certainly it would not be unreasonable to assume that he had an injury or injuries in the past that could contribute to the formation of arthritis that they were currently dealing with at that time.  The statement from Dr. J. does not specifically address any particular incident in service.  Moreover, a statement such as this, which is couched in speculation, is of no probative value and cannot support the claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)(medical evidence that is speculative, general or inconclusive in nature cannot support a claim).  Moreover, the VA examiner addressed the statement from Dr. J and noted that it was equivocal and nonspecific for a link to service.

The Board has assigned greater probative weight to the opinion of the VA physician and finds that it outweighs the unsupported lay theories and lay statements of the Veteran and the February 2009 opinion from Dr. J.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for degenerative joint disease and degenerative disc disease of the cervical spine including as a presumptive disease and on a direct basis, and the claim must be denied. 

Lumbar Spine Disorder

The Veteran contends that his current lumbar spine disorder is related to injuries he sustained in service.  Specifically, he recalls that he initially injured his low back during training exercises at Fort Dix.  The Veteran also contends that in 1970, he sustained additional injury to his back when he fell cross country skiing.  The Veteran has indicated that he has had continuous problems with his low back since service.

Review of the veteran's service treatment records reveals that in January 1970, he sought treatment for mid low back pain after heavy exercise in the gym.  Examination showed paraspinal muscle spasm.  Reflexes were OK.  He was treated with muscle relaxers and a hot pad.  The appellant's service treatment records are negative for notations of a cross country skiing injury.  No further complaints or findings of low back problems were noted in the remainder of the Veteran's service treatment records.  

Post-service treatment records associated with the claims folder reveal that the Veteran was seen with complaints of low back pain after moving and lifting boxes in August 2002.  The examiner's impression following examination was that the Veteran had acute lumbar pain with sciatica.  

Later that month, the Veteran was again seen with complaints of low back pain.  The Veteran reported that this had begun earlier that month.  X-ray examination of the lumbar spine revealed minimal anterior osteophytes with good space preservation.  It was the examiner's impression that the Veteran had lumbar myalgia with radiculopathy of the left lower extremity with a possible herniated disc.  

An October 2002 MRI of the lumbar spine revealed prominent disc space protrusion at L4-5 in a concentric fashion but definitely more focally seen to the left than the right into the lateral recess and the inferior aspect of the neural foramen, felt to be exerting significant mass effect on the exiting left L4 nerve roots.  A disc space bulge at L5-S1 in the right paramidline region extending into both neural foramen, more pronounced on the right than the left, without definite mass effect on the nerve roots, was also present.  

In conjunction with his claim, the Veteran was afforded a VA examination in December 2008.  The examiner noted that the claims folder was present and had been reviewed.  The examiner observed that the Veteran was seen in June 1970 with complaints of back pain following exercise.  He was diagnosed with bilateral paraspinal muscle spasms at that time.  The examiner also noted that Social Security records dated from December 2002 documented a history of disc and joint disease.  The examiner further observed that the Veteran had worked in strenuous jobs from 1973 to 2002.  The examiner also made reference to several post-service treatment records, the earliest notation being in August 2002.  The examiner noted that the Veteran stated that the onset of his back problems began in service when he suffered a lifting injury.  The Veteran indicated that he had consistent back problems during service and that his back problems had worsened since service.  The Veteran denied having injured his back subsequent to service.  

Following examination, a diagnosis of lumbar spondylosis with some clinical evidence of a right lumbar radiculopathy was rendered.  

The examiner indicated that it was his opinion that it was less likely than not that the Veteran's back problems were related to his military service.  His rationale was that the service treatment records documented one episode of treatment while in service and that the Veteran's major back problems began many years later in 2002, according to the records supplied.  

In his Janaury 2009 substantive appeal, the Veteran reported that he was treated for his back many times in service.  He stated that he initially fell at Ft. Dix and injured his back.  He also indicated that he was treated at Ft. Wainwright and that he also hurt his back when he fell down an embankment while in Alaska.  

In his February 2009 statement, Dr. J. indicated that he had been following the Veteran since 2002 for his back pain and osteoarthritis.  He noted that the Veteran had osteoarthritis in this area and that the Veteran indicated that he was injured in the military about 40 years ago but the building burned down that kept his records.  Dr. J. stated that the changes of osteoarthritis were not acute and more chronic and would take years to have developed, so certainly it would not be unreasonable to assume that he had an injury or injuries in the past that could contribute to the formation of arthritis that they were currently dealing with at that time.  

At his February 2011 hearing, the Veteran testified that he had been treated by Dr. J. for his back problems.   

In conjunction with the September 2011 Board remand, the Veteran was afforded a VA examination in October 2011.  The examiner rendered a diagnosis of degenerative joint disease of the lumbar spine.  The examiner indicated that it was less likely than not that the Veteran's lumbar spine condition with degenerative joint and disc disease and radiculopathy was related to injures in service, including cold exposure.  The examiner noted that the Veteran worked for twenty-five years in shipping and receiving sustaining spinal injuries after service.  He noted that the statement from Dr. J, was nonspecific and equivocal for a link to service.  He further observed that the service treatment records showed a muscle spasm strain in 1970 that was acute and self-limiting with no further treatment until 2002.  He also noted that the Veteran had been in several post-service lifting accidents, in August 2002 and November 2006.  

On the question of whether the symptoms were chronic in service, while the Veteran was treated in service for back problems on one occasion, he appears to have responded to treatment and did not seek further treatment for his symptoms subsequent to this time.  Additionally, there are no objective complaints or findings of back problems in the years immediately following service.  Such evidence shows that the in-service symptoms had resolved following treatment, and were not chronic in service.  Where the condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

The Board next finds that the weight of the evidence demonstrates that the Veteran did not experience continuous back symptoms since service separation.  On the question of whether symptoms were continuous after service, the Veteran did not seek treatment for back problems for many years following service separation.  This lengthy period without complaint or treatment is a factor that may be considered in determining whether there has been continuity of symptomatology, and weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Veteran has himself asserted, within his written contentions and hearing testimony, that he has experienced post-service pain of the back following in-service injuries.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including an absence of complaints, findings, or treatment for many years after service.  Thus, the Board does not find the Veteran's more recent assertions of continuous post-service back symptoms since service, which were made for VA compensation purposes, to be credible and have no probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  Thus, they neither establish a nexus between the Veteran's in-service back problems and any current back disorder, nor establish a continuity of symptomatology following service.

The earliest post-service treatment records of back problems are dated decades following service.  VA treatment and examination and private treatment records have diagnosed the Veteran as having degenerative joint/disc disease of the lumbar spine.  As such, current disabilities of the back are acknowledged by VA as having been established in the record by competent evidence.  The weight of the lay and medical evidence does not demonstrate that degenerative joint disease of the lumbar spine was manifest to a compensable degree within one year after discharge from active service and service connection on this presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Board next finds that the weight of the evidence demonstrates that the Veteran's current back disorder is not related to active service.  The Veteran was afforded VA medical examinations in December 2008 and October 2011, which included opinions as to the etiology of any low back disorder.  The claims file was reviewed in conjunction with the examinations.  Such review included the service treatment records, and the in-service treatment was explicitly noted by the examiner.  As these opinions were rendered by a competent medical expert after physical evaluation of the Veteran and review of his claims file, including his service treatment records, they are considered highly probative by the Board.  

As to the statement from Dr. J., as noted above, it does not specifically address any particular incident in service.  Moreover, a statement such as this, which is couched in speculation, is of no probative value and cannot support the claim.  Moreover, the VA examiner addressed the statement from Dr. J and noted that it was equivocal and nonspecific for a link to service.

The Board finds the Veteran is not competent to testify regarding the etiological basis of his current disorders of the low back, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377 , n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay testimony is not competent in the present case, because the Veteran is not competent to state that the current degenerative joint/disc disease of the lumbar spine was incurred in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433 , n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent). 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a low back disorder, to include degenerative joint/disc disease.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Carpal Tunnel Syndrome

The Veteran maintains that his current right carpal tunnel syndrome arises as a result of exposure to cold weather while stationed in Alaska.  He maintains that his hand would go numb and cramp and that this is the cause of his current right carpal tunnel syndrome.  

At the outset, the Board finds that post-service treatment records, dated in Janaury 2003, reveal a current diagnosis of right carpal tunnel syndrome.  A diagnosis of right carpal tunnel syndrome was also confirmed in an October 2011 VA examination.  

Next, and upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the competent, credible, and probative evidence demonstrates that a right wrist disorder, to include carpal tunnel syndrome, was not incurred in service.  Although the Board finds that the Veteran has currently diagnosed right wrist carpal tunnel syndrome, the Veteran did not sustain an injury or disease which can be related to his right wrist in service, nor did he exhibit symptoms of carpal tunnel syndrome in service. 

Service treatment records are negative for any complaints, treatment, or diagnosis of a right wrist disorder, to include carpal tunnel syndrome.  While the Veteran reports that the he sustained a cold injury to his hands, there is no indication of such injury in service treatment records.  The Board finds that this evidence weighs against a finding that a right wrist disorder, to include carpal tunnel syndrome, was incurred in service.  This evidence also weighs against a finding that the Veteran sustained an injury or disease to his right wrist in service.

Moreover, service treatment records reveal that the Veteran sought treatment for other orthopedic and musculoskeletal injuries during service.  Despite complaints and treatment for other ailments during service, the Veteran never reported any symptoms relating to the right wrist.  The Board finds that it reasonable to assume that, had the Veteran been experiencing right wrist problems during service, he would have reported such pain to in-service medical personnel.  This is especially more probable given the treatment sessions for other injuries during service.  Moreover, the evidence of record reveals that the Veteran reported that the symptoms of numbness in the right hand began insidiously in August 2002.  For these reasons, the Board finds that the Veteran's statements regarding in-service right wrist problems not credible.  The Board further finds that the weight of the competent, credible, and probative evidence of record demonstrates that the Veteran did not sustain an injury or disease of the right wrist during service. 

In addition, the October 2011 VA examiner, following a comprehensive review of the claims folder and a thorough examination of the Veteran indicated that it was less likely that the Veteran's right carpal tunnel syndrome was related to injuries in service, including the cold.  The examiner noted that a cold injury examination, performed in July 2010, showed damage to the feet but did not relate it to the Veteran's current right carpal tunnel syndrome.  

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for right carpal tunnel syndrome, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left Shoulder Disorder

The Veteran maintains that he hurt his left shoulder while skiing in service in 1970.  He maintains that his current left shoulder disorder arises out the in-service injury.  

As noted above, service treatment records do not reveal any findings relating to a skiing accident.  Treatment records do reveal that the Veteran was seen in October 1970 with complaints of a football injury to the left shoulder.  X-rays taken at that time were normal.  The Veteran was diagnosed with a shoulder sprain and treated with a sling and light duty.  At the time of an October 1970 follow-up visit, the Veteran was found to be much improved.  The sling was discontinued and he was assigned to light duty for two more weeks.  

No further findings or complaints of left shoulder problems were noted during the remainder of the Veteran's period of service or in the years immediately following service.  In August 2002, the Veteran was seen with shoulder/neck pain when lifting boxes.  Left sided neck pain was noted on examinations performed thereafter.  

In conjunction with his claim, the Veteran was afforded a VA examination in September 2009.  The examiner noted the in-service left shoulder treatment and the treatment for a shoulder strain in August 2002.  

The examiner indicated that the Veteran placed the onset of his left shoulder disorder to 1970, when he claimed he dislocated his shoulder.  The Veteran reported that his shoulder had worsened since leaving service.  The Veteran denied having suffered any injury subsequent to service.  Following examination, the examiner rendered a diagnosis of impingement syndrome with chronic strain of the left shoulder.  The examiner stated that it was less likely than not that the Veteran's present shoulder problems were related to his military service.  He indicated that the rationale was that the original injury to the left shoulder was now very remote in time and that there were no x-ray abnormalities noted at the time of the in-service injury or at the time of the VA examination.  He further noted that the Veteran was treated for an injury post-military service in 2002 with apparent full clinical recovery on that occasion.  

In his October 2009 substantive appeal, the Veteran indicated that his service treatment records showed he injured his left shoulder in 1970 when playing football and that he was placed on light duty for six weeks.  He stated that this was not correct and that it was actually caused while he was cross country skiing.  He stated that he fell into the underbrush and injured his left shoulder causing a tear in the left shoulder.  

At his February 2011 hearing, the Veteran testified that he injured his left shoulder cross country skiing.  

In conjunction with the September 2011 Board remand, the Veteran was afforded a an additional VA examination in October 2011.  At the time of the examination, a diagnosis of a strain of the left shoulder was rendered.   The examiner noted that the Veteran reported having injured his left shoulder while skiing and being treated with a sling and given a temporary profile.  

The examiner indicated that based upon a review of the evidence and clinical examination, it was his opinion that the left shoulder strain was less likely than not related to his treatment in service.  He stated that the etiology of the strain was most likely related to his 25-year history as a shipping specialist with injuries and a nonspecific accident.  He reported that the injury the Veteran had in service was an acute self-limiting strain that resolved in a short period of time and did not require any other treatment.  He further noted that the Veteran had comorbid conditions of the cervical spine with degenerative disc disease and stenosis that influenced the reports of pain in the left shoulder.  

While the Veteran was treated in service for left shoulder problems, he appears to have responded to treatment and did not seek further treatment for his symptoms subsequent to this time.  Additionally, there are no objective complaints or findings of left shoulder problems in the years immediately following service.  Such evidence shows that the in-service symptoms had resolved following treatment, and were not chronic in service.  The Board finds that it reasonable to assume that had the Veteran been experiencing further shoulder problems in service, he would have reported such pain to in-service medical personnel.  This is especially more probable given treatment sessions for other injuries during service.  For these reasons, the Board finds that the Veteran's statements regarding left shoulder problems beginning in service and continuing since service are not credible.  The Board further finds that the weight of the competent, credible, and probative evidence of record demonstrates that the Veteran did not sustain an injury or disease of the left shoulder during service.

In addition, the September 2009 and October 2011 VA examiners, following a comprehensive review of the claims folder and a thorough examination of the Veteran indicated that it was less likely that the Veteran's left shoulder strain was related to injuries in service.  The examiners provided detailed rationale to support their opinions.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for a left shoulder disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a lumbar spine disorder is denied. 

Service connection for a left shoulder disorder is denied. 

Service connection for right carpal tunnel syndrome is denied. 




____________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


